Citation Nr: 0032557	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  98-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for heart and vascular 
disabilities, to include coronary artery disease, 
hypertension, atrial fibrillation, varicose veins and 
thrombophlebitis of the left leg secondary to the service-
connected residuals of fracture of the left femur.

2.  Entitlement to an increased rating for the residuals of a 
fracture of the left femur, currently rated as 30 percent 
disabling.

3.  Entitlement to a total rating by reason of individual 
unemployability due to service connected disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active duty from January 1942 to September 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The case was remanded by the Board in September 
1999.  In February 2000, the RO granted an increased rating 
from 20 to 30 percent for the left hip disorder, effective 
from January 10, 1997. 

The issues of service connection for heart and vascular 
disabilities and entitlement to a total rating by reason of 
individual unemployability will be the subject of a remand at 
the end of this decision.


FINDING OF FACT

Residuals of fracture of the left femur are manifested 
principally by malunion of the femur, a one inch shortening 
of the left lower extremity, x-ray evidence of advanced 
degenerative arthritis of the left knee, and incapacitating 
hip pain mainly on weightbearing, requiring the use of a cane


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for the 
residuals of a fracture of the left femur have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.20, 4.71(a), Part 4, Diagnostic 
Codes 5255, 5256 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

A rating decision in April 1974 granted service connection 
for the residuals of a fracture of the left femur with 
shortening of the extremity, evaluated as 10 percent 
disabling from April 1, 1946.

VA outpatient records disclose that he veteran was seen in 
April 1996 with a complaint of left knee pain and weakening 
and swelling.

The veteran received a VA examination in March 1997.  It was 
reported that he fractured his left femur in about 1945.  He 
claimed problems with the leg since that time.  He stated it 
was shortened.  He denied surgery although he was told he 
might need it.  On examination, he had edema of the left leg, 
about 1 inch larger than the right.  His left thigh was one 
inch shorter than the right with palpable bone mass literally 
at what was felt to be at the fracture sight.  The left knee 
was at varus.  There was crepitation on knee motion.  Range 
of motion of the knee was full.  The left hip had a range of 
motion that was full for his age without any discernable 
reduced motion.  X-rays of the left femur showed a malunion 
with anterior angulation and shortening.  The pertinent 
diagnosis was malunion of the left femur with residual varus 
deformity of the left knee and left hip.

The veteran received a VA bone examination in January 2000.  
He complained of worsening problems with his left leg since 
service.  He claimed he had to retire in 1962 because of this 
problem.  At this time, he complained of pain in his left 
knee and pain in the lateral thigh and hip.  

On examination, the veteran limped on the left when walking.  
He used a cane in the right hand for support.  There was an 
obvious varus deformity of the left knee evident by 
examination.  The left leg appeared to be one inch shorter 
than the right. Range of motion of the left knee showed 0 
degrees extension to 130 degrees of flexion.  He had 110 
degrees of flexion of the left hip, 0 degrees extension, 35 
degrees of abduction, 25 degrees of adduction, and 
approximately 15 degrees of rotation.  There was no 
particular pain by range of motion of the left knee or hip.  
There was a palpable bony bump over the lateral aspect of the 
left thigh.  He complained of pain in the left hip and knee 
mainly by weight bearing.  

X-rays of the left femur revealed a healed mid-shaft fracture 
with slight bowing, malunion.  The x-rays of the left knee 
revealed advanced degenerative arthritis of the knee.  The x-
rays of the left hip revealed no gross abnormalities.  The 
diagnoses were: degenerative arthritis of the left knee; 
healed fracture of the left femur with malunion; painful left 
hip.

The examiner added that the symptoms and severity of the 
pain, mainly by weight-bearing, was quite incapacitating and 
required the veteran to use a cane.  His ability to walk was 
restricted.  The left hip range of motion was within normal 
limits.  The left knee range of motion was restricted.  There 
was no particular pain by range of motion but there was 
definitely pain by weight bearing on the left knee and left 
hip.  It was the examiner's opinion that the fracture of the 
femur which had healed in varus was directly responsible for 
the advanced degenerative arthritis of the knee as well as 
pain in the left hip. 

A rating action in February 2000 increased the rating to 30 
percent for the residuals of the fracture of the femur, 
effective from January 10, 1997.

Legal Analysis.

Prior to adjudicating the issue on appeal, the Board notes 
that during this appeal, the veteran has received VA 
examinations and was afforded opportunities for a personal 
hearing.  All pertinent medical records, necessary to 
substantiate the claim have been obtained.  Therefore, the 
undersigned has determined that the VA has met the 
requirements for assisting the claimant mandated by the 
Veterans Claims Assistance Act of 2000, Pub L. No. 106-475, 
114 Stat. 2096 (2000).

The appellant's current 30 percent rating under Diagnostic 
Code 5255 contemplates malunion of the femur with marked knee 
or hip disability.  A 60 percent rating under this diagnostic 
code contemplates impairment of the surgical neck of the 
femur with false joint or impairment of the shaft or 
anatomical neck of the femur with nonunion. 

Under Diagnostic Code 5252, a 40 percent rating is assigned 
with flexion of the thigh limited to 10 degrees.  A 30 
percent rating contemplates flexion of the thigh limited to 
20 degrees.  A 20 percent rating contemplates flexion limited 
to 30 degrees.  A 10 percent rating contemplates flexion 
limited to 45 degrees.

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  
The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Under Diagnostic Code 5256, a 30 percent rating contemplates 
ankylosis of the knee in a favorable angle in full extension 
or in slight flexion between 0 degrees and 10 degrees.  A 40 
percent rating contemplates ankylosis in flexion between 10 
degrees and 20 degrees.

Diagnostic Code 5003 code provides that degenerative 
arthritis established by X-ray findings will, generally, be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 

Diagnostic Code 5260 provides for a noncompensable evaluation 
with flexion of the leg limited to 60 degrees.  It provides 
for a 10 percent evaluation with flexion limited to 45 
degrees.  It provides a 20 percent evaluation with flexion 
limited to 30 degrees.  A maximum 30 percent evaluation 
contemplates flexion limited to 15 degrees.  

Diagnostic Code 5261 provides for a noncompensable evaluation 
with extension of the leg limited to 5 degrees.  It provides 
for a 10 percent evaluation with extension limited to 
10 degrees.  It provides a 20 percent evaluation with 
extension limited to 15 degrees and a 30 percent evaluation 
with extension of leg limited to 20 degrees.

Shortening of the bones of the lower extremity is rated 10 
percent disabling when 
1 1/4 to 2 inches (3.2 centimeters to 5.1 centimeters) 
shorter than the other leg.  Diagnostic Code 5275.  However, 
a note to this diagnostic code provides that ratings based on 
shortening of the leg are not to be combined with other 
ratings for fracture or faulty union in the same extremity. 
Thus, a separate 10 percent evaluation for this abnormality 
is not authorized is this case.

The veteran sustained a fracture at the midshaft of the left 
femur in service.  He currently has malunion at the fracture 
site, as confirmed by x- ray, as well as marked hip 
disability.  There is no evidence of fracture of the surgical 
neck of the femur with false joint or of fracture of the 
shaft or anatomical neck of the femur with nonunion.  
Therefore, entitlement to a 60 percent rating under the 
rating schedule for Diagnostic Code 5255 has not been 
demonstrated.  

Because of the complaints of left knee and hip pain, the 
Board has considered DeLuca v. Brown, 8 Vet. App. 202 (1995), 
in which the Court held that, in evaluating a service-
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  
Because the rating in this case under Diagnostic Code 5255 
does involve limitation of motion, DeLuca does not provide 
for additional compensation pursuant to 38 C.F.R. 
§§ 4.40, 4.45 or 4.59.  

However, the fact remains that the veteran has hip pain 
mainly on weight bearing which is described as quite 
incapacitating.  In view of this additional level of 
disability further restricting his ability to walk, the Board 
finds that the overall disability as a result of the fracture 
of the left femur is more closely approximates ankylosis of 
the knee in flexion between 10 degrees and 20 degrees.  
Accordingly, the Board finds that the femur fracture 
residuals, when rated by analogy to Diagnostic Code 5256 for 
ankylosis of the knee, warrant a 40 percent rating.  38 
C.F.R. § 4.20.

The medical evidence also shows associated disability of the 
left knee as well as the hip as a result of the femur 
fracture.  If, as the veteran has requested, the left knee 
and left hip disabilities are evaluated separately, the 
following results are obtained.  He has arthritis of the left 
knee, as confirmed by X- ray, and loss of flexion of the leg 
to a noncompensable degree.  In view of the complaints of 
left knee pain, he is entitled to a 10 percent rating 
pursuant to Diagnostic Codes 5003- 5260.  With respect to the 
left hip, arthritis is not confirmed by X- ray.  There is 
some limited motion of the leg, but not to a compensable 
degree pursuant to Diagnostic Codes 5251- 5253.  Accordingly, 
even rating the left knee and hip disorders separately will 
not result in a combined high rating.  38 C.F.R. § 4.25.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b) (1999).  In this case, in view of the grant of an 
increased rating, the Board finds that the regular schedular 
standards applied in this case adequately describe and 
provide for the veteran's residuals of a fracture of the left 
femur..  There is no persuasive evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this disorder that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.


ORDER

A rating of 40 percent for the residuals of the fracture of 
the left femur is granted, subject to the law and regulations 
controlling the award of monetary benefits.


REMAND

Since this case was last before the Board in September 1999, 
new legislation affecting his claims has been enacted, and 
will require further development.  Namely, examination for 
the purpose of obtaining medical opinion will be necessary.  
Veterans Claims Assistance Act of 2000, Pub L. No. 106-475, § 
3(a), 114 Stat. 2096 ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A).

In addition, the veteran claimed that he was advised by his 
private physician that his heart condition may have been 
caused by the problems with his service-connected leg 
condition.  An accompanying medical report dated in January 
1994 refers to a possible relationship between the femur 
fracture and thrombophlebitis of the left lower extremity, 
but contains no mention of the heart condition.  The Board is 
of the opinion that the RO has duty under 38 U.S.C. § 5103(a) 
regarding the submission of additional evidence.  Sutton v. 
Brown, 9 Vet. App. 553, 570 (1996) (VA has a duty under § 
5103(a) to inform a claimant to submit a direct statement 
from a physician who reportedly told the claimant that his 
heart disorder may be directly related to events during 
active service).

1.  The RO should ask the veteran to 
identify all providers of treatment for 
heart and vascular disabilities, to 
include names, addresses and approximate 
treatment dates.  The RO should then take 
the necessary steps to obtain any records 
not currently associated with the claims 
file.

2.  The RO should contact the veteran and 
ask him to submit a direct opinion from 
his private physician regarding the 
relationship between the service 
connected femur fracture and his heart 
disorder(s).  That opinion, if provided, 
should be included in the claims file.

3.  The veteran should be afforded a VA 
cardiovascular examination to determine 
if there is any relationship between any 
current heart disorder and vascular 
disorder and the service-connected 
residuals of the fracture of the left 
femur.  The claims folder should be made 
available to the examiner for review.  
The examiner should then answer the 
following question: Is it at least as 
likely as not that that any heart 
disorder or vascular disorder, including 
thrombophlebitis of the left lower 
extremity, was caused by or aggravated by 
the service-connected residuals of a 
fracture of the left femur?  The 
rationale for the opinion should be set 
forth.

4.  When this development is completed, 
the RO should readjudicate the claims for 
service connection for heart and vascular 
disorders and entitlement to a total 
rating by reason of individual 
unemployability under the new law, and 
return the case to the Board, if in 
order, after completion of the usual 
adjudication procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	(CONTINUED ON NEXT PAGE)





		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 



